DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on January 18, 2022, for application number 17/648,275. Claims 1-20 have been considered. Claims 1, 14 and 20 are independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a logic machine and a data storage machine does not include any statutory hardware elements. The claimed machines are never explicitly defined in the specification as being hardware. Pars. 111-114 of original specification are broad and open-ended, including words like "may," which could invite other non-hardware elements as well. Also, "physical devices" is not descriptive enough since a signal can be interpreted as "physical."

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Pesavento et al. (US Patent Application Publication US 20180137542 A1), referred to as Pesavento herein.
Ivanchenko et al. (US Patent Application Publication US 20140187223 A1), referred to as Ivanchenko herein.
Nicholas et al. (International Application Publication WO2001098925A2), referred to as Nicholas herein.
Sarkar et al. (US Patent No. US 11087424 B1), referred to as Sarkar herein.
Kurganov et al. (US Patent Application Publication US 20190043505 A1), referred to as Kurganov herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento in view of Ivanchenko.
Regarding independent claim 1, Pesavento discloses “A method performed by a computing system, the method comprising:
receiving a first request for a content item from a client computing device via a communications network (Pesavento, at ¶ [0011], the client device request a web page onto a web browser.);
extracting contextual information from the first request (id. at ¶¶ [0011]-[0012], user profile information is provided to the ad server which means whenever the client device sends a request to web page server or ad server, the client device sends user profile information including location information of the client device.);
obtaining a graphical content item for the client computing device based, at least in part, on the contextual information by generating the graphical content item or selecting the graphical content item from a plurality of available graphical content items (Examiner notes that “a graphical content item” is widely interpreted as any graphical content displayable within content frame as depicted at Fig. 1 of original specification. id. at ¶ [0012], retrieve an advertisement from a database by selecting an advertisement based on client profile information, and in addition, selecting an image for inclusion into the advertisement.);
generating alternate text and/or an audio description for the graphical content item(Examiner notes that “alternate text” is widely defined as any text could be overlaid to other content or inserted into a template as described at pars. 19 and 91 of original specification. id. at ¶ [0012], textual advertisement is selected based on content in the web page to be displayed on the client device and client profile information);
…
responsive to the first request, sending a first response including the content item to the client computing device via the communications network, the content item including or identifying the graphical content item and the network resource identifier (id. at ¶ [0011], web page server sending a page onto the web browser, the page includes advertisement with the network resource identifier redirecting to the ad server, so that ad server receives the advertisement request from the client device, which is typical to any web page parsing and structuring DOM for rendering the web page as described at ¶ [0012].); 
receiving from the client computing device via the communications network a second request for the alternate text and/or audio description indicated by the network resource identifier (id. at ¶ [0012], the ad server receives the advertisement request from the client device.); and
responsive to the second request, sending a second response including the alternate text and/or audio description to the client computing device via the communications network (id. at ¶ [0012], the ad server serves the advertisement to the client device 110 through the network).”
However, Pesavento does not explicitly teach “establishing a network resource identifier from which the alternate text and/or audio description is retrievable by the client computing device;”
Ivanchenko is in the same field of providing textual information to an application, system, or service (Ivanchenko, at Abstract) that when a user submits a search request for a certain type of item, then the data store access the catalog detail information to obtain information about items of that type, then return a search result information on a web page so that information about a particular item of interest can be viewed in a dedicated page (id. at ¶ [0062]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento’s method with receiving a request for description text indicated by network resource identifier, generate description text, establishing search result listing information on a web page as taught by Ivanchenko because a user may want to access information for a certain type of item (Ivanchenko, at ¶ [0062]).

Independent claim 14 is directed towards a computing system equivalent to a method found in claim 1, and is therefore similarly rejected.

Independent claim 20 is directed towards an article equivalent to a method found in claim 1, and is therefore similarly rejected.

Regarding claim 2, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1. Pesavento further teaches “wherein the graphical content item is generated by the computing system responsive to the first request (Pesavento, at ¶ [0012], images (e.g. a picture, photo, and/or video) that is relevant to the advertisement and may be integrated into the advertisement automatically by the ad server.).”

Regarding claim 5, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claim 2. However, Persavento does not explicitly teach “wherein extracting the contextual information from the first request includes obtaining at least some of the contextual information from one or more data sources remote from the client computing device based on one or more identifiers contained in the first request.” 
Ivanchenko is in the same field of providing textual information to an application, system, or service (Ivanchenko, at Abstract) that obtain or access user information to verify the identity of the user from the data store remote from the client computing device as depicted at Fig. 12, and as described at ¶ [0062].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento’s method with obtaining some of the contextual information from data sources remote from the client computing device to verify user identity as taught by Ivanchenko because detecting contextual information may be crucial for privacy purposes (Ivanchenko, at ¶ [0055]).

Regarding claim 6, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claim 2. Pesavento further teaches “wherein at least some of the contextual information is contained in the first request (Pesavento, at ¶ [0012], the advertisement may be in response to a search query and the advertisement is provided in response to user profile information.).”

Regarding claim 7, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claims 2 and 6. Persavento does not explicitly teach “wherein at least some of the contextual information is obtained from one or more data sources remote from the client computing device.”
Ivanchenko is in the same field of providing textual information to an application, system, or service (Ivanchenko, at Abstract) that obtain or access user information to verify the identity of the user from the data store remote from the client computing device as depicted at Fig. 12, and as described at ¶ [0062].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento’s method with obtaining user information from data sources remote from the client computing device as taught by Ivanchenko because detecting contextual information may be crucial for privacy purposes (Ivanchenko, at ¶ [0055]).

Regarding claim 9, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1. Pesavento further teaches “generating the alternate text and/or the audio description further includes applying machine vision to the graphical content item (Examiner notes that machine vision is interpreted as optical character recognition as described at par. 90 of original specification. Pesavento, at ¶ [0022], the text analysis utilizes an optical character recognition algorithm to determine the text within the image.).”

Regarding claim 12, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claim 2. Pesavento further teaches “wherein generating the alternate text and/or the audio description is performed responsive to the second request (Pesavento, at ¶ [0011], after loading page onto the web browser after first request, the client device request an advertisement from the ad server.).”

Regarding claim 13, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1. Pesavento further teaches “wherein the graphical content item is one of a plurality of graphical content items selectable by the computing system, and the graphical content item is selected from the plurality of graphical content items responsive to the first request (Pesavento, at ¶¶ [0012]-[0013], a plurality of advertisements to be displayed to the client device, and one of the advertisements is generated by selecting a text advertisement to be served.);
wherein generating the alternate text and/or the audio description is performed prior to receiving the first request (id. at ¶ [0012] and Fig. 1, advertisements including textural advertisements are stored on the database prior to the first request.); and
wherein the alternate text and/or the audio description is selected for the graphical content item responsive to the first request or the second request (id. at ¶¶ [0013]-[0014] and Fig. 2, text advertisement is selected for the photo ad which is integrating matching image with the text advertisement.).”
Claim 18 is directed towards a computing system equivalent to a method found in claim 9, and is therefore similarly rejected.

Claim(s) 3, 10, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento in view of Ivanchenko as applied to claims 1 and 2 above, and further in view of Sarkar.
Regarding claim 3, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claim 2. However, Pesavento in view of Ivanchenko does not explicitly teach “wherein generating the graphical content item includes: identifying one or more applicable templates and/or rules for the graphical content item based on the contextual information; generating a plurality of graphical components for the graphical content item based on the one or more applicable templates and/or rules; and combining the plurality of graphical components based on the one or more applicable templates and/or rules to obtain the graphical content item.” Examiner notes that “to obtain the graphical content item” is written as intended use.
Sarkar is in the same field of technologies relating to content presentation (Sarkar, at column 1, lines 38-39) that select template based on various factors including, for example, one or more of the trigger keyword, request, third party provider device, type of third party provider device, a category that the third party provider device falls in (e.g., taxi service, laundry service, flower service, or food delivery), location, or other sensor information, generating fields and values of device identifier, pick up location, destination location, number of passengers, or type of service (id. at column 14, line 26 to column 15, line 3), and upon determining the fields in the template, the data processing system identify the values for the fields to populate the fields of the template to create the action data structure (id. at column 15, lines 46-52).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento in view of Ivanchenko’s method with identifying templates for the graphical content item, generating a plurality of graphical components for the graphical content item and combining the plurality of graphical components based on the template as taught by Sarkar because it would facilitate performance of an operation by the service provider device (Sarkar, at column 14, lines 61-62).

Regarding claim 10, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claim 2. However, Pesavento in view of Ivanchenko does not explicitly teach “wherein generating the alternate text and/or the audio description includes applying data used to generate the graphical content item to a schema.” Examiner notes that the schema defined as conventional mail merge template at pars. 107-108 of original specification.
Sarkar is in the same field of technologies relating to content presentation (Sarkar, at column 1, lines 38-39) that generating filed data includes applying values to the corresponding field in a template to generate an action data structure (id. at column 14, lines 43-62).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento in view of Ivanchenko’s method with applying data to a template include fields to be populated as taught by Sarkar because it would facilitate performance of an operation by the service provider device (Sarkar, at column 14, lines 61-62).

Regarding claim 11, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1. However, Pesavento in view of Ivanchenko does not explicitly teach “wherein generating the alternate text and/or the audio description is performed responsive to the first request.”
Sarkar is in the same field of technologies relating to content presentation (Sarkar, at column 1, lines 38-39) that when an ad request is received, a particular ad of the candidate ads is selected for presentation to the user, then the ad can be provided to the publisher for inclusion in the content prior to sending to the computing device (id. at column 25, lines 27-33 and column 26, lines 13-14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento in view of Ivanchenko’s method with performing generation of the text ad responsive to the first request as taught by Sarkar because it enables presenting ads directed to the user's interests (Sarkar, at column 2, line 18).
Regarding claim 15, it contains the limitations substantially similar to those in claims 2 and 3, therefore claim 15 is similarly rejected using corresponding prior arts. 
Claim 19 is directed towards a computing system equivalent to a method found in claim 10, and is therefore similarly rejected.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento in view of Ivanchenko as applied to claims 1-3 above, and further in view of Nicholas.
Regarding claim 4, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1 and its dependent claims 2 and 3. However, Pesavento in view of Ivanchenko and Nicholas does not explicitly teach “wherein the plurality of graphical components include one or more vector graphics; and wherein the method further includes converting the one or more vector graphics to non-vector graphic form to obtain the graphical content item.”
Nicholas is in the same field of custom content processing (Nicholas, at Abstract) that content generator receives the results and retrieves any required vector overlays from the necessary data sources and translate the file format into extensive markup language (XML) and the like tags, and extended with information concerning authorized access groups, aggregate raster layers, and after series of consecutive steps, the data is formatted to support Apple®, Microsoft®, and RealNetworks® multimedia applications, HTML, SMIL, Allaire® Cold Fusion, Apple® Web Objects® and the like (id. at page 33, line 11 to page 34, line 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento in view of Ivanchenko and Sarkar’s method with converting vector graphics to non-vector graphic form as taught by Nicholas because a single multi-part response of binary image via a simple HTTP URL improves system efficiency (Nicholas, at page 34, lines 3-13).
Claim 16 is directed towards a computing system equivalent to a method found in claim 4, and is therefore similarly rejected.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento in view of Ivanchenko as applied to claim 1 above, and further in view of Kurganov.
Regarding claim 8, Pesavento in view of Ivanchenko teaches all the limitations of independent claim 1. However, Pesavento in view of Ivanchenko does not explicitly teach “wherein the audio description is generated for the graphical content item; wherein generating the audio description further includes applying text-to- speech to a text component of the graphical content item; and wherein the audio description is sent to the client computing device.”
Kurganov is in the same field of a robust and highly reliable system that allows users to browse web sites (Kurganov, at ¶ [0002]) that responses sent from the web site are received and processed by the network interface system and then converted into an audio message via a speech synthesis engine or a pre-recorded audio concatenation application and finally transmitted to the user's voice enabled device (id. at ¶ [0018]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Pesavento in view of Ivanchenko’s method with generating audio message includes a speech synthesis for the web site and the generated audio message is sent to the client computing device as taught by Kurganov because it allows users to easily access and browse the Internet from any location using any type of telephone (Kurganov, at ¶ [0007]).
Claim 17 is directed towards a computing system equivalent to a method found in claim 8, and is therefore similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144